NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0163n.06
                                      Filed: March 3, 2005

                                                  No. 04-5236

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


ANNABELLE L. REEDY,                                        )
                                                           )
        Plaintiff-Appellant                                )
                                                           )
v.                                                         )     ON APPEAL FROM THE UNITED
                                                           )     STATES DISTRICT COURT FOR THE
ODOM’S TENNESSEE PRIDE SAUSAGE,                            )     MIDDLE DISTRICT OF TENNESSEE
INC.,                                                      )
                                                           )
        Defendant-Appellee                                 )
                                                           )
                                                           )



BEFORE:           MERRITT and ROGERS, Circuit Judges; and HOOD,* District Judge


        MERRITT, Circuit Judge. Plaintiff, Anabelle L. Reedy, sued the defendant, Odom’s

Tennessee Pride Sausage, Inc. (“Odom’s”), for wrongful discharge under Title VII of the Civil

Rights Act of 1964. She was discharged after eight months as a production “coordinator” with

Odom’s. The District Court granted summary judgment for defendant on each of the four claims

made by plaintiff. The parties have waived oral argument. For the reasons set forth in the

memorandum by the District Court, we affirm its judgment.

        Plaintiff’s claims are described as follows on page 8 of her appellate brief:



        *
          The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by
designation.
No. 04-5236
Reedy v. Odom’s TN Pride

       On July 22, 2002, Stonehocker [executive vice-president of Odom’s] told Moorer
       [his assistant for human resources] that “Reedy was killing [the] business and we
       should let her go.” Later that same day, Reedy met with Moorer to make a formal
       complaint against Kling regarding the [poor] performance appraisal Kling had given
       her. Reedy told Moorer that she had problems communicating with Kling and that
       Kling would get angry at her. She also stated that Kling’s critical appraisal was in
       retaliation for her getting involved in a trucking matter outside of her job
       responsibilities and for the instructions that she e-mailed to a cold storage
       warehouse, both of which occurred when Kling was on vacation. She also stated that
       there was a “diversity issue here and a potential sexual harassment issue at stake.”
       Reedy asserted that Kling mentioned to her that her job is “primarily a man’s role
       and that [Reedy] need [sic] to be more, you know.” Reedy also believed that there
       was a difference in the way Kling treated Eddie Carroll [another employee].

The four claims are (1) she was sexually harassed by her immediate supervisor, Steve Kling; (2) she

was discharged because she is of Hispanic origin; (3) she was discharged because she is a woman;

and (4) she was discharged in retaliation for complaining to Odom’s management about Kling’s

treatment of her. We review the summary judgment de novo. We agree with the District Court that

the material facts of the instant case are not in dispute.

       There is no claim by plaintiff that her supervisor, Kling, made sexual advances toward her.

Her claim is that he would on occasion hitch or pull up or “bunch” his pants in an unusual way in

front of her and other female workers. Plaintiff did not complain to anyone in management about

such sexual harassment until a week before her discharge, after she learned that Kling had given

management a report that her job performance was very poor. Plaintiff has not described the sexual

harassment conduct in her brief on appeal, and she did not allege or describe the offensive conduct

in her complaint to the Equal Employment Opportunity Commission. We, therefore, agree with the

District Court that plaintiff did not exhaust her administrative remedies before the EEOC on this

claim and is foreclosed from raising this claim in federal court. See Jones v. Truck Drivers Local

                                                  -2-
No. 04-5236
Reedy v. Odom’s TN Pride

Union No. 299, 748 F.2d 1083, 1086 (6th Cir. 1984) (“Filing an EEOC charge against a party is a

necessary prerequisite to suit.”). Even had plaintiff exhausted her administrative remedies, based

on our review of the record we do not find any merit in this claim.

        We have looked in vain in plaintiff’s brief on appeal, and in the record below, for any

statement of facts giving rise to an inference of discrimination based on her Hispanic background.

No facts are recited that would create a dispute concerning racial or national origin discrimination;

and, therefore, no factual basis has been stated that could support a verdict in plaintiff’s favor on this

theory. The District Court did not err in granting summary judgment on this claim.

        The brief summarizing plaintiff’s theory of the case states that Moorer conducted an

investigation after his instructions from Stonehocker on July 22 and that Moorer interviewed a large

number of employees, several of whom said that “Kling was often rude . . . and had an explosive

temper in his interactions with employees generally, male and female.” According to plaintiff’s

brief, these employees advised management that “Reedy wasted a lot of time,” and “was having

problems” with customers. The company also found out as part of the investigation “that she had

17 e-mails regarding a private real estate transaction” on the company computer. Furthermore,

according to plaintiff’s brief, the investigation revealed that “while at times her supervisor, Steve

Kling, was confrontational and offensive, there was no proof of harassment, diversity prejudice or

retaliation.” According to plaintiff’s brief, a week after the investigation began, “Moorer told Reedy

that she was being terminated because (1) her performance was below standards, (2) she engaged

in personal use of the computer at work, and (3) her [sic] problems with customers, specifically

Americold.”

                                                   -3-
No. 04-5236
Reedy v. Odom’s TN Pride

       After reciting these facts in her brief as reasons given by Odom’s for discharging her after

the investigation, plaintiff recites no material facts that indicate that the reasons given were

pretextual. We, therefore, find no basis in the record or the arguments of plaintiff on appeal to

reverse the District Court’s conclusion that “the record is that Reedy was fired only after Moorer’s

investigation confirmed Reedy’s poor work performance . . . .”

       We have summarized the essential facts described by plaintiff that would give rise to her

claim that a material dispute of fact exists concerning her discharge. Like the District Court, we find

no material dispute of fact that would justify a jury trial on these issues. We, therefore, can find no

factual or legal basis for reversing the summary judgment granted by the District Court.

       Accordingly, the judgment of the District Court is affirmed.




                                                 -4-